Exhibit 10.1




AMENDMENT TO RAYONIER INVESTMENT AND SAVINGS PLAN FOR SALARIED EMPLOYEES (“the
Plan”)


WHEREAS, Rayonier Inc. (the “Employer”) maintains the Rayonier Investment and
Savings Plan for Salaried Employees (the “Plan”) for its employees;


WHEREAS, Rayonier Inc. has decided that it is in its best interest to amend the
Plan;


WHEREAS, Section 14.01(b) of the Plan authorizes the Employer to amend the
selections under the Rayonier Investment and Savings Plan for Salaried Employees
Adoption Agreement.


NOW THEREFORE BE IT RESOLVED, that the Rayonier Investment and Savings Plan for
Salaried Employees Adoption Agreement is amended as follows. The amendment of
the Plan is effective as of 1-1-2017.




1.
The Adoption Agreement is amended to read:



5-3
PLAN COMPENSATION: Plan Compensation is Total Compensation (as defined in AA
§5-1 above) with the following exclusions described below.



Deferral
Match
ER
 
¨
¨
¨
(a)
No exclusions.
N/A
¨
¨
(b)
Elective Deferrals (as defined in Section 1.46 of the Plan), pre-tax
contributions to a cafeteria plan or a Code §457 plan, and qualified
transportation fringes under Code§132(f)(4) are excluded.
þ
þ
þ
(c)
All fringe benefits (cash and noncash), reimbursements or other expense
allowances, moving expenses, deferred compensation, and welfare benefits are
excluded.
¨
¨
¨
(d)
Compensation above $   is excluded. (See Section 1.97 of the Plan.)
¨
¨
¨
(e)
Amounts received as a bonus are excluded.
¨
¨
¨
(f)
Amounts received as commissions are excluded.
¨
¨
¨
(g)
Overtime payments are excluded.
¨
¨
¨
(h)
Amounts received for services performed for a non-signatory Related Employer are
excluded. (See Section 2.02(c) of the Plan.)
¨
¨
¨
(i)
“Deemed §125 compensation” as defined in Section 1.141(d) of the Plan.
¨
¨
¨
(j)
Amounts received after termination of employment are excluded. (See Section
1.141(b) of the Plan.)
þ
þ
þ
(k)
Differential Pay (as defined in Section 1.141(e) of the Plan).
þ
þ
þ
(l)
Describe adjustments to Plan Compensation: All bonuses except the Annual Bonus
program; all short term disability or disability salary continuation payments;
foreign service
allowance.








--------------------------------------------------------------------------------








[Note: Any exclusions selected under this AA §5-3 that do not meet the safe
harbor exclusions under Treas. Reg. §1.414(s)-1 as described in Section 1.97(a)
of the Plan may cause the definition of Plan Compensation to fail to satisfy a
safe harbor definition of compensation under Code §414(s). Failure to use a
definition of Plan Compensation that satisfies the nondiscrimination
requirements under Code §414(s) will cause the Plan to fail to qualify for any
contribution safe harbors, such as the permitted disparity allocation or Safe
Harbor 401(k) Plan safe harbors. Any adjustments to Plan Compensation under this
AA §5-3 must be definitely determinable and preclude Employer discretion. See AA
§6C-4 for the definition of Plan Compensation as it applies to Safe Harbor
Contributions.]


2.
The Adoption Agreement is amended to read:



6-2
EMPLOYER CONTRIBUTION FORMULA. For the period designated in AA §6-4 below, the
Employer will make the following Employer Contributions on behalf of
Participants who satisfy the allocation conditions designated in AA §6-5 below.
Any Employer Contribution authorized under this AA §6-2 will be allocated in
accordance with the allocation formula selected under AA §6-3.

þ (a)
Discretionary contribution. The Employer will determine in its sole discretion
how much, if any, it will make as an Employer Contribution.

¨
(b)    Fixed contribution.

¨
(1)         % of each Participant’s Plan Compensation.

¨
(2)    $    for each Participant.

¨
(3)    The Employer Contribution will be determined in accordance with any
Collective Bargaining Agreement(s) addressing retirement benefits of
Collectively Bargained Employees under the Plan.

¨
(c)    Service-based contribution. The Employer will make the following
contribution:

¨
(1)    Discretionary. A discretionary contribution determined as a uniform
percentage of Plan Compensation or a uniform dollar amount for each period of
service designated below.

¨
(2)    Fixed percentage.     % of Plan Compensation paid for each period of
service designated below.

¨
(3)    Fixed dollar. $     for each period of service designated below.

The service-based contribution will be based on the following periods of
service:
¨
(4)    Each Hour of Service

¨
(5)    Each week of employment

¨
(6)    Describe period:     

The service-based contribution is subject to the following rules.
¨
(7)    Describe any special provisions that apply to service-based contribution:
    

[Note: Any period described in subsection (6) must apply uniformly to all
Participants and cannot exceed a 12-month period. Any special provisions under
subsection (7) must satisfy the nondiscrimination requirements under Code
§401(a)(4) and the regulations thereunder.]
¨
(d)    Year of Service contribution. The Employer will make an Employer
Contribution based on Years of Service with the Employer.



Years of Service            Contribution %
¨ (1)
For Years of Service between   and     
    %
¨ (2)
For Years of Service between   and     
    %
¨ (3)
For Years of Service between   and     
    %
¨ (4)
For Years of Service   and above
    %



For this purpose, a Year of Service is each Plan Year during which an Employee
completes at least 1,000 Hours of Service. Alternatively, a Year of Service is:
    
[Note: Any alternative definition of a Year of Service must meet the
requirements of a Year of Service as defined in Section 2.03 of the Plan.]







--------------------------------------------------------------------------------








¨
(e)     Prevailing Wage Formula. The Employer will make a contribution for each
Participant’s Prevailing Wage Service based on the hourly contribution rate for
the Participant’s employment classification. (See Section 3.02(a)(5) of the
Plan.)

¨
(1)    Amount of contribution. The Employer will make an Employer Contribution
based on the hourly contribution rate for the Participant’s employment
classification. The Prevailing Wage Contribution will be determined as follows:

¨
(i)    The Employer Contribution will be determined based on the required
contribution rates for the employment classifications under the applicable
federal, state or municipal prevailing wage laws. For any Employee performing
Prevailing Wage Service, the Employer may make the required contribution for
such service without designating the exact amount of such contribution.

¨
(ii)    The Employer will make the Prevailing Wage Contribution based on the
hourly contribution rates as set forth in the Addendum attached to this Adoption
Agreement. However, if the required contribution under the applicable federal,
state or municipal prevailing wage law provides for a greater contribution than
set forth in the Addendum, the Employer may make the greater contribution as a
Prevailing Wage Contribution.

¨
(2)    Offset of other contributions. The contributions under the Prevailing
Wage Formula will offset the following contributions under this Plan. (See
Section 3.02(a)(5) of the Plan.)

¨
(i)    Employer Contributions (other than Safe Harbor Employer Contributions)

¨
(ii)    Safe Harbor Employer Contributions.

¨
(iii)    Qualified Nonelective Contributions (QNECs)

¨
(iv)    Matching Contributions (other than Safe Harbor Matching Contributions)

¨
(v)    Safe Harbor Matching Contributions.

¨
(vi)    Qualified Matching Contributions (QMACs)

[Note: If subsection (ii) or (v) is checked, the Prevailing Wage contribution
must satisfy the requirements for a Safe Harbor Contribution.]
¨
(3)    Modification of default rules. Section 3.02(a)(5) of the Plan contains
default rules for administering the Prevailing Wage Formula. Complete this
subsection (3) to modify the default provisions.

¨
(i)    Application to Highly Compensated Employees. Instead of applying only to
Nonhighly Compensated Employees, the Prevailing Wage Formula applies to all
eligible Participants, including Highly Compensated Employees.

¨
(ii)    Minimum age and service conditions. Instead of no minimum age or service
condition, Prevailing Wage contributions are subject to a one Year of Service
(as defined in AA§4-3) and age 21 minimum age and service requirement with
semi-annual Entry Dates.

¨
(iii)    Allocation conditions. Instead of no allocation conditions, the
Prevailing Wage contributions are subject to a 1,000 Hours of Service and last
day employment allocation condition, as set forth under Section 3.09 of the
Plan.

¨
(iv)    Vesting. Instead of 100% immediate vesting, Prevailing Wage
contributions will vest under the following vesting schedule (as defined in
Section 7.02 of the Plan):

¨
(A)    6-year graded vesting schedule

¨
(B)    3-year cliff vesting schedule

¨
(v)    Describe:     

[Note: Overriding the default provisions under this subsection (3) may restrict
the ability of the Employer to take full credit for Prevailing Wage
Contributions for purposes of satisfying its obligations under applicable
federal, state or municipal prevailing wage laws. Any modifications must satisfy
the nondiscrimination requirements under Code §401(a)(4) and should be
consistent with the applicable federal, state or municipal prevailing wage laws.
See Section 3.02(a)(5) of the Plan.]
¨
(f)    Describe special rules for determining contributions under Plan:     

[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]







--------------------------------------------------------------------------------








3.
The Adoption Agreement is amended to read:



6-3
ALLOCATION FORMULA.

¨
(a)    Pro rata allocation. The discretionary Employer Contribution under AA
§6-2 will be allocated:

¨
(1)    as a uniform percentage of Plan Compensation.

¨
(2)    as a uniform dollar amount.

¨
(b)    Fixed contribution. The fixed Employer Contribution under AA §6-2 will be
allocated in accordance with the selections made under AA §6-2.

¨
(c)    Permitted disparity allocation. The discretionary Employer Contribution
under AA §6-2 will be allocated under the two-step method (as defined in Section
3.02(a)(1)(ii)(A) of the Plan), using the Taxable Wage Base (as defined in
Section 1.136 of the Plan) as the Integration Level. However, for any Plan Year
in which the Plan is Top Heavy, the four-step method (as defined in Section
3.02(a)(1)(ii)(B) of the Plan) applies, unless provided otherwise under
subsection (2) below.

To modify these default rules, complete the appropriate provision(s) below.
¨
(1)    Integration Level. Instead of the Taxable Wage Base, the Integration
Level is:

¨
(i)         % of the Taxable Wage Base, increased (but not above the Taxable
Wage Base) to the next higher:

¨ (A) N/A              ¨ (B)    $1
¨ (C) $100              ¨ (D)    $1,000
¨
(ii)    $ (not to exceed the Taxable Wage Base)

¨
(iii)    20% of the Taxable Wage Base

[Note: See Section 3.02(a)(1)(ii) of the Plan for rules regarding the Maximum
Disparity Rate that may be used where an Integration Level other than the
Taxable Wage Base is selected.]
¨
(2)    Four-step method.

¨
(i)    Instead of applying only when the Plan is top heavy, the four-step method
will always be used.

¨
(ii)    The four-step method will never be used, even if the Plan is Top Heavy.

¨
(iii)    In applying step one and step two under the four-step method, instead
of using Total Compensation, the Plan will use Plan Compensation. (See Section
3.02(a)(1)(ii)(B) of the Plan.)

¨
(3)    Describe special rules for applying permitted disparity allocation
formula:     

[Note: Any special rules must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]
¨
(d) Uniform points allocation. The discretionary Employer Contribution
designated in AA §6-2 will be allocated to each Participant in the ratio that
each Participant's total points bears to the total points of all Participants. A
Participant will receive the following points:

¨
(1)        point(s) for each year(s) of age (attained as of the end of the Plan
Year).

¨
(2)        point(s) for each $    (not to exceed $200) of Plan Compensation.

¨
(3)        point(s) for each    Year(s) of Service. For this purpose, Years of
Service are determined:

¨
(i)    In the same manner as determined for eligibility.

¨
(ii)    In the same manner as determined for vesting.

¨
(iii)    Points will not be provided with respect to Years of Service in excess
of     .

¨
(e)    Employee group allocation. The Employer may make a separate Employer
Contribution to the Participants in the following allocation groups. The
Employer must notify the Trustee in writing of the amount of the contribution to
be allocated to each allocation group.

¨
(1)    A separate discretionary Employer Contribution may be made to each
Participant of the Employer (i.e., each Participant is in his/her own allocation
group).

¨
(2)    A separate discretionary or fixed Employer Contribution may be made to
the following allocation groups. If no fixed amount is designated for a
particular allocation group, the contribution made for such allocation group
will be allocated as a uniform percentage of Plan Compensation or as a uniform
dollar amount to all Participants within that allocation group.








--------------------------------------------------------------------------------








[Note: The allocation groups designated above must be clearly defined in a
manner that will not violate the definite allocation formula requirement of
Treas. Reg. §1.401-1(b)(1)(ii). See Section 3.02(a)(1)(iv)(B)(V) of the Plan for
restrictions that apply with respect to “short-service” Employees. In the case
of self-employed individuals (i.e., sole proprietorships or partnerships), the
requirements of 1.401(k)-1(a)(6) continue to apply, and the allocation method
should not be such that a cash or deferred election is created for a
self-employed individual as a result of application of the allocation method.]
¨
(3)    Special rules. The following special rules apply to the Employee group
allocation formula.

¨
(i)    Family Members. In determining the separate groups under (2) above, each
Family Member (as defined in Section 1.65 of the Plan) of a Five Percent Owner
is always in a separate allocation group. If there are more than one Family
Members, each Family Member will be in a separate allocation group.

¨
(ii)    Benefiting Participants who do not receive Minimum Gateway Contribution.
In determining the separate groups under (2) above, Benefiting Participants who
do not receive a Minimum Gateway Contribution are always in a separate
allocation group. If there are more than one Benefiting Participants who do not
receive a Minimum Gateway Contribution, each will be in a separate allocation
group. (See Section 3.02(a)(1)(iv)(B)(III) of the Plan.)

¨
(iii)    More than one Employee group. Unless designated otherwise under this
subsection (iii), if a Participant is in more than one allocation group
described in (2) above during the Plan Year, the Participant will receive an
Employer Contribution based on the Participant’s status on the last day of the
Plan Year. (See Section 3.02(a)(1)(iv)(A) of the Plan.)

¨
(A)    Determined separately for each Employee group. If a Participant is in
more than one allocation group during the Plan Year, the Participant’s share of
the Employer Contribution will be based on the Participant’s status for the part
of the year the Participant is in each allocation group.

¨
(B)    Describe:     

[Note: Any language under this subsection (B) must be definitely determinable
and may not violate the nondiscrimination requirements under Code §401(a)(4).]
¨
(f)    Age-based allocation. The discretionary Employer Contribution designated
in AA §6-2 will be allocated under the age- based allocation formula so that
each Participant receives a pro rata allocation based on adjusted Plan
Compensation. For this purpose, a Participant’s adjusted Plan Compensation is
determined by multiplying the Participant’s Plan Compensation by an Actuarial
Factor (as described in Section 1.04 of the Plan).

A Participant’s Actuarial Factor is determined based on a specified interest
rate and mortality table. Unless designated otherwise under (1) or (2) below,
the Plan will use an applicable interest rate of 8.5% and a UP-1984 mortality
table.
¨
(1)    Applicable interest rate. Instead of 8.5%, the Plan will use an interest
rate of     % (must be between 7.5% and 8.5%) in determining a Participant’s
Actuarial Factor.

¨
(2)    Applicable mortality table. Instead of the UP-1984 mortality table, the
Plan will use the following mortality table in determining a Participant’s
Actuarial Factor:     

¨
(3)    Describe special rules applicable to age-based allocation:     

[Note: See Exhibit A of the Plan for sample Actuarial Factors based on an 8.5%
applicable interest rate and the UP-1984 mortality table. If an interest rate or
mortality table other than 8.5% or UP-1984 is selected, appropriate Actuarial
Factors must be calculated. Any alternative interest or mortality factors must
meet the requirements for standard interest and mortality assumptions as defined
in Treas. Reg. §1.401(a)(4)-12. Any special rules described under subsection (3)
may not violate the nondiscrimination requirements under Code §401(a)(4).]
¨
(g)    Service-based allocation formula. The service-based Employer Contribution
selected in AA §6-2 will be allocated in accordance with the selections made
under the service-based allocation formula in AA §6-2.

¨
(h)    Year of Service allocation formula. The Year of Service Employer
Contribution selected in AA §6-2 will be allocated in accordance with the
selections made under the Year of Service allocation formula in AA §6-2.

¨
(i)    Prevailing Wage allocation formula. The Prevailing Wage Employer
Contribution selected in AA §6-2 will be allocated in accordance with the
selections made under the Prevailing Wage allocation formula in AA §6-2. The
Employer may attach an Addendum to the Adoption Agreement setting forth the
hourly contribution rate for the employment classifications eligible for
Prevailing Wage contributions.

þ (j)
Describe special rules for determining allocation formula: The Contribution
(known as Enhanced Retirement contribution) will equal 3% of an Eligible
Employee's compensation.    

[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]







--------------------------------------------------------------------------------






4. The Adoption Agreement is amended to read:
6-4
SPECIAL RULES. No special rules apply with respect to Employer Contributions
under the Plan, except to the extent designated under this AA §6-4. Unless
designated otherwise, in determining the amount of the Employer Contributions to
be allocated under this AA §6, the Employer Contribution will be based on Plan
Compensation earned during the Plan Year. (See Section 3.02(c) of the Plan.)

¨
(a)    Period for determining Employer Contributions. Instead of the Plan Year,
Employer Contributions will be determined based on Plan Compensation earned
during the following period: [The Plan Year must be used if the permitted
disparity allocation method is selected under AA §6-3 above.]

¨
(1) Plan Year quarter

¨
(2) calendar month

¨
(3) payroll period

¨
(4) Other:     

[Note: Although Employer Contributions are determined on the basis of Plan
Compensation earned during the period designated under this subsection, this
does not require the Employer to actually make contributions or allocate
contributions on the basis of such period. Employer Contributions may be
contributed and allocated to Participants at any time within the contribution
period permitted under Treas. Reg. §1.415(c)-1(b)(6)(B), regardless of the
period selected under this subsection. Any alternative period designated under
subsection (4) may not exceed a 12-month period and will apply uniformly to all
Participants.]
¨
(b)    Limit on Employer Contributions. The Employer Contribution elected in AA
§6-2 may not exceed:

¨
(1)         % of Plan Compensation

¨ (2)    $     
¨
(3)    Describe:     

[Note: Any limitations under this subsection (3) must satisfy the
nondiscrimination requirements of Code
§401(a)(4) and the regulations thereunder.]
¨
(c)    Offset of Employer Contribution.

¨
(1)    A Participant’s allocation of Employer Contributions under AA §6-2 of
this Plan is reduced by contributions under    [insert name of plan(s)]. (See
Section 3.02(d)(2) of the Plan.)

¨
(2)    In applying the offset under this subsection, the following rules apply:
    

[Note: Any language regarding the offset of benefits must satisfy the
nondiscrimination requirements under Code §401(a)(4) and the regulations
thereunder.]
¨
(d)    Special rules:     

[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]







--------------------------------------------------------------------------------








5.
The Adoption Agreement is amended to read:



8-2
VESTING SCHEDULE. The vesting schedule under the Plan is as follows for both
Employer Contributions and Matching Contributions, to the extent authorized
under AA §6 and AA §6B. See Section 7.02 of the Plan for a description of the
various vesting schedules under this AA §8-2. [Note: Any Prevailing Wage
Contributions under AA §6-2, any Safe Harbor Contributions under AA §6C and any
QNECs or QMACs under AA §6D are always 100% vested, regardless of any contrary
selections in this AA §8-2 (unless provided otherwise under AA §6-2 for
Prevailing Wage Contributions or under this AA §8-2 for any QACA Safe Harbor
Contributions).]

þ (a)    Vesting schedule for Employer Contributions and Matching Contributions:


ER
Match
 
¨
¨
(1)
Full and immediate vesting.
¨
¨
(2)
3-year cliff vesting schedule
¨
¨
(3)
6-year graded vesting schedule
þ
þ
(4)
5-year graded vesting schedule
¨
¨
(5)
Modified vesting schedule
 
    % after 1 Year of Service
    % after 2 Years of Service
    % after 3 Years of Service
    % after 4 Years of Service
    % after 5 Years of Service
100% after 6 Years of Service





[Note: If a modified vesting schedule is selected under this subsection (a), the
vested percentage for every Year of Service must satisfy the vesting
requirements under the 6-year graded vesting schedule, unless 100% vesting
occurs after no more than 3 Years of Service.]
¨
(b)    Special vesting schedule for QACA Safe Harbor Contributions. Unless
designated otherwise under this subsection, any QACA Safe Harbor Contributions
will be 100% vested. However, if this subsection is checked, the following
vesting schedule applies for QACA Safe Harbor Contributions. [Note: This
subsection may be checked only if a QACA Safe Harbor Contribution is selected
under AA §6C-2.]

Instead of being 100% vested, QACA Safe Harbor Contributions are subject to the
following vesting schedule:
¨
(i)    2-year cliff vesting

¨
(ii)    1-year cliff vesting

¨
(iii)    Graduated vesting

    % after 1 Year of Service
100% after 2 Years of Service
þ (c)
Special provisions applicable to vesting schedule: A Participant who experiences
a Change in Control as that term is defined in the Retirement Plan for Salaried
Employees of Rayonier Inc. shall become 100% vested.    

[Note: Any special provisions must satisfy the nondiscrimination requirements
under Code §401(a)(4) and must satisfy the vesting requirements under Code
§411.]



































--------------------------------------------------------------------------------





6.
The Adoption Agreement is amended to read:



10-1
AVAILABILITY OF IN-SERVICE DISTRIBUTIONS. A Participant may withdraw all or any
portion of his/her vested Account Balance, to the extent designated, upon the
occurrence of any of the event(s) selected under this AA §10-1. If more than one
option is selected for a particular contribution source under this AA §10-1, a
Participant may take an in-service distribution upon the occurrence of any of
the selected events, unless designated otherwise under this AA §10-1.

Deferral
Match
ER
 
¨
¨
¨
(a)
No in-service distributions are permitted.
þ
¨
¨
(b)
Attainment of age 59½.
¨
þ
þ
(c)
Attainment of age 70 1/2    .
þ
¨
¨
(d)
A Hardship that satisfies the safe harbor rules under Section 8.10(e)(1) of the
Plan. [Note: Not applicable to QNECs, QMACs, or Safe Harbor Contributions.]


¨
¨
¨
(e)
A non-safe harbor Hardship described in Section 8.10(e)(2) of the Plan. [Note:
Not applicable to QNECs, QMACs, or Safe Harbor Contributions.]


¨
¨
¨
(f)
Attainment of Normal Retirement Age.
¨


¨


¨


(g)
Attainment of Early Retirement Age.
N/A
þ
¨


(h)
The Participant has participated in the Plan for at least 60 (cannot be less
than 60) months.


N/A
þ
¨
(i)
The amounts being withdrawn have been held in the Trust for at least two years.


¨
¨
¨
(j)
Upon a Participant becoming Disabled (as defined in AA §9- 4(b)).


¨
N/A
N/A
(k)
As a Qualified Reservist Distribution as defined under Section 8.10(d) of the
Plan.


¨
¨
¨
(l)
Describe:                      





[Note: Any distribution event described in this AA §10-1 may not discriminate in
favor of Highly Compensated Employees. No in- service distribution of Salary
Deferrals is permitted prior to age 59½, except for Hardship, Disability or as a
Qualified Reservist Distribution. If Normal Retirement Age or Early Retirement
Age is earlier than age 59½, such age is deemed to be age 59½ for purposes of
determining eligibility to distribute Salary Deferrals. If this Plan has
accepted a transfer of assets from a pension plan (e.g., a Money Purchase Plan),
no in-service distribution from amounts attributable to such transferred assets
is permitted prior to age 62, except for Disability. See AA §11-7 for special
rules that may apply to distributions of Qualifying Employer Securities and/or
Qualifying Employer Real Property.]







--------------------------------------------------------------------------------










7.
The Adoption Agreement is amended to read:



11-11
PROTECTED BENEFITS. There are no protected benefits (as defined in Code
§411(d)(6)) other than those described in the Plan.

To designate protected benefits other than those described in the Plan, complete
this AA §11-11.
þ (a)
Additional protected benefits. In addition to the protected benefits described
in this Plan, certain other protected benefits are protected from a prior plan
document. See the Addendum attached to this Adoption Agreement for a description
of such protected benefits.

¨
(b)    Money Purchase Plan assets. This Plan contains assets that were held
under a Money Purchase Plan (e.g., Money Purchase Plan assets were transferred
to this Plan by merger, trust-to-trust transfer or conversion). See the Addendum
attached to this Adoption Agreement for a description of any special provisions
that apply with respect to the transferred assets. See Section 14.05(c) of the
Plan for rules regarding the treatment of transferred assets.

¨
(c)    Elimination of distribution options. Effective     , the distribution
options described in subsection (1) below are eliminated.

¨
(1)    Describe eliminated distribution options:     

¨
(2)    Application to existing Account Balances. The elimination of the
distribution options described in subsection (1) applies to:

¨
(i)    All benefits under the Plan, including existing Account Balances.

¨
(ii)    Only benefits accrued after the effective date of the elimination (as
described in subsection (c) above).

[Note: The elimination of distribution options must not violate the
“anti-cutback” requirements of Code §411(d)(6) and the regulations thereunder.
See Section 14.01(d) of the Plan.]







--------------------------------------------------------------------------------








 
ADDENDUM – PROTECTED BENEFITS


In addition to the protected benefits described in this Plan, certain other
benefits are protected from a prior plan document. This Addendum describes any
additional benefits protected under this Plan.




Additional protected benefits: Employees hired prior to July 1, 2012 reach Early
Retirement Age if employed after attainment of age 50, and upon reaching age 50
the Employee's vesting percentage increases to 100%. There is no Early
Retirement Age for Employees hired on or after July 1, 2012.




Effective as of June 27, 2014,(the "merger date"), the Rayonier Inc. Savings
Plan for Non-Bargaining Unit Hourly Employees at Certain Locations (the "merged
plan") is merged with and into the Plan. A Participant's vested interest in his
account balance attributable to amounts transferred to the Plan from the "merged
plan" shall be at all times 100%.




Effective June 27, 2014, the "RYAM Share Fund" means the Investment Fund
established under this Plan to hold all shares of Rayonier Advanced Materials
Inc. that are received by the Employer stock Investment Fund in connection with
the spin-off of Rayonier Advanced Materials Inc from the Employer. Participants
shall be prohibited from investing in the RYAM Share Fund. The RYAM Share Fund
shall be a frozen investment option, provided that Participants may elect to
transfer all or a portion of their interest in the RYAM Share Fund to any other
Investment Fund at any point in time. No Participant shall have any voting or
tender rights with respect to his interest in the RYAM Share Fund.




Effective January 1, 2017, the Employer Retirement contribution is discontinued.
The contribution is 100% vested and available for in- service withdrawal at the
attainment of age 59 1/2.







--------------------------------------------------------------------------------










 
EMPLOYER SIGNATURE PAGE


PURPOSE OF EXECUTION. This Signature Page is being executed for Rayonier
Investment and Savings Plan for Salaried Employees to effect:
¨
(a)    The adoption of a new plan, effective ____ [insert Effective Date of
Plan]. [Note: Date can be no earlier than the first day of the Plan Year in
which the Plan is adopted.]

¨
(b)    The restatement of an existing plan, in order to comply with the
requirements of PPA, pursuant to Rev. Proc. 2011-49.

(1)
Effective date of restatement: __. [Note: Date can be no earlier than January 1,
2007. Section 14.01(f)(2) of Plan provides for retroactive effective dates for
all PPA provisions. Thus, a current effective date may be used under this
subsection (1) without jeopardizing reliance.]

(2)
Name of plan(s) being restated:     

(3)
The original effective date of the plan(s) being restated:     

þ (c)
An amendment or restatement of the Plan (other than to comply with PPA). If this
Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or the updated pages of the Adoption Agreement may be
substituted for the original pages in the Adoption Agreement. All prior Employer
Signature Pages should be retained as part of this Adoption Agreement.

(1)
Effective Date(s) of amendment/restatement: 1-1-2017    

(2)
Name of plan being amended/restated: Rayonier Investment and Savings Plan for
Salaried Employees    

(3)
The original effective date of the plan being amended/restated: 3-1-1994    

(4)
If Plan is being amended, identify the Adoption Agreement section(s) being
amended: 5-3(l), 6-2(f), 6-3(j), 6-4, 8-2(c), 10-1(l), and 11-11(a) to remove
the "Employer Retirement" contribution from the Plan.    



VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification, the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change in
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Company         Address: 1295 State Street Springfield, MA
01111-0001     Telephone number: (800) 309-3539    
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN. A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the National Office of
the Internal Revenue Service to the Volume Submitter Sponsor as evidence that
the Plan is qualified under Code §401(a), to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements, which are
specified in the Favorable IRS Letter issued with respect to the Plan and in
Rev. Proc. 2011-49. In order to obtain reliance in such circumstances or with
respect to such qualification requirements, the Employer must apply to the
office of Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement, the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the related Plan
document. By signing this Adoption Agreement, the individual below represents
that he/she has the authority to execute this Plan document on behalf of the
Employer. This Adoption Agreement may only be used in conjunction with Basic
Plan Document #04. The Employer understands that the Volume Submitter Sponsor
has no responsibility or liability regarding the suitability of the Plan for the
Employer’s needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal counsel before executing this
Adoption Agreement.


Rayonier Inc.    
(Name of Employer)




(Name of authorized representative)    (Title)




(Signature)    (Date)



